Citation Nr: 0333088	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  96-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from October 1968 to 
September 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A May 1999 Board decision determined that the appellant's 
claim was well grounded and remanded the case to the RO for 
additional development.  A June 2003 videoconference "Travel 
Board" hearing was held before the undersigned acting Board 
member in Washington, D.C.  


REMAND

The appellant testified during said Board hearing that 
shortly after his discharge from service, he was treated and 
diagnosed for PTSD, including diagnoses by two former VA 
psychiatrists.  The evidentiary record indicates that in a 
statement received in December 1999, G.M.S., Ed.D, a private 
psychologist, related that he had treated appellant in a 
series of counseling sessions in 1984; that he did not treat 
appellant for PTSD; that his military experience was not 
touched upon; and that based upon his sessions with the 
appellant, his diagnoses were reactive depression, rule out 
atypical bipolar affective disorder, and mixed substance 
abuse disorder, in remission.  A former VA psychiatrist, who 
evaluated the appellant in 1992, diagnosed the appellant as 
having a schizoaffective disorder, bipolar type.  

The Board notes that, notwithstanding numerous efforts, the 
RO was unable to establish contact with the other former VA 
psychiatrist whom the appellant claims diagnosed him as 
having PTSD.  The Board also notes that a VA provider, who 
included PTSD in a treatment note, related to the RO that she 
never diagnosed appellant as having PTSD as she is not a 
psychiatrist, but included it because she saw it earlier 
noted by other providers as a diagnosis.  

The appellant's representative has requested a panel of 
psychiatrists to reconcile what he asserts are the 
appellant's various psychiatric diagnoses.  The Board notes 
that although the May 1999 Board remand directed that a 
psychiatric examination be conducted by a psychiatrist, a 
December 2000 VA examination was conducted by a psychologist.  
Failure to comply with the instructions of a remand requires 
another Board remand for compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Since during said Board hearing, the appellant's 
representative apparently indicated that there were treatment 
reports not of record, the RO should attempt to obtain any 
additional such records.  

With respect to another procedural matter, in an April 2002 
letter, the RO informed the appellant of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), 38 C.F.R. § 4.159(b) 
(2003).  The letter informed the appellant that he had 60 
days to submit any information or evidence he desired 
considered in support of his claim.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Although the April 2002 letter 
informed the appellant he had 60 days, any period less than 
one year violates the statute.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the appellant should be informed that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant 
and request him to provide any 
additional, relevant psychiatric 
treatment records (not already of 
record) that he may have in his 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder.  
The RO should obtain any additional, 
relevant VA clinical records; and 
associate these with the claims 
folder.

2.  With respect to the issue of 
service connection for PTSD, the RO 
should arrange VA examination by a 
board of psychiatrists.  The 
examiners should review the entire 
claims folder and express an 
opinion, with degree of probability 
expressed in terms of is it at least 
as likely as not (i.e., is there at 
least a 50 percent probability) as 
to:  (a) is a post-traumatic stress 
disorder currently manifested, and 
(b) if a post-traumatic stress 
disorder is currently manifested, is 
it etiologically related to 
appellant's active service?  The 
examination report should contain a 
social, industrial, and military 
history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate 
rationale for the medical 
conclusions.  In the event any 
additional examination/diagnostic 
studies (such as psychologic 
examination/testing) are medically 
deemed necessary to determine the 
etiology of the claimed disability, 
then these should be accomplished.  
In making this determination, the 
examiners should utilize the 
nomenclature regarding post-
traumatic stress disorder set forth 
in the American Psychiatric 
Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.130 (2002).  See 
also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  Specifically, 
if PTSD is found, the examiners 
should specify the stressor(s) upon 
which the diagnosis is based.   If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiners in their 
report(s).

3.  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision 
in PVA, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002), and any other applicable 
legal precedent.

4.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to service 
connection for PTSD.  

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	R.P. HARRIS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

